  Case 1:20-cv-00683-LPS Document 5 Filed 06/02/20 Page 1 of 1 PageID #: 23


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


 ADAM FRANCHI, Individually and On              )
 Behalf of All Others Similarly Situated,       )
                                                )
                        Plaintiff,              )   Case No. 1:20-cv-00683-LPS
                                                )
          v.                                    )
                                                )
 STEMLINE THERAPEUTICS, INC., RON               )
 BENTSUR, IVAN BERGSTEIN, DARREN                )
 CLINE, ALAN FORMAN, MARK SARD,                 )
 KENNETH ZUERBLIS, BERLIN-CHEMIE                )
 AG, and MERCURY MERGER SUB, INC.,              )
                                                )
                        Defendants.             )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

         PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither an

answer nor a motion for summary judgment in the Action, and no class has been certified in the

Action

 Dated: June 2, 2020                                RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                             Attorneys for Plaintiff
